DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021, 12/22/2020 and 09/24/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10-12, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knighton et al. US PG-Pub(US 20050237581 A1).
Regarding Claim 8, Knighton teaches a method for tracking a location of a scanner(¶[0044], the system may include position detection devices 321 or position sensing devices. Position tracking or detection sensor 321 may be a single device or combination of devices.), the method comprising: (a) placing a sensor array of a scanner adjacent to a surface of a target object (¶[0024], the scanner may include a lens 101 or set of lenses. Lens 101 may focus light on one or more image sensing arrays (ISA). In one embodiment, the ISAs may be a charged coupled device (CCD), complementary metal oxide semiconductor (CMOS) sensor, or similar imaging array. Lens 101 may include multiple lenses or focal points to focus light on an imaging device or set of imaging devices. As disclosed in ¶[0024] the scanner comprises multiple image sensing arrays (ISA)  in order to image the object/target and shown in Fig. 12B the scanning device(1203) is placed adjacent to the object/target (1201).) so that the sensor array overlies first and second structural features of the target object and is oriented at a first orientation angle which is known ([0084] In one embodiment, motion tracking is based on the detection of features of a target being imaged by the scanning device. For example, target 1115 may have a black dot 1101 on its surface that may be tracked as a feature of target 1115. The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets that the prior art is determining a first feature point in order to track the motion of the scanner as seen in Fig 11, 1109 represents the first position and 1107 is a new position and X is the displacement of the scanner.); (b) acquiring a first set of sensor data from a first portion of the target object confronting the sensor array while the sensor array is oriented at the first orientation angle(¶[0083] FIG. 11 is a diagram of one example embodiment of a motion tracking system for a scanning device. In one embodiment, the scanning device may capture images of the surface of a target at a high frequency to determine changes in position of the scanning device. The high frequency capture of images may utilize a low resolution or low quality image capture, while image capture for use in generating three dimensional representations or texture maps may utilize a higher definition image capture. The scanning device may have a single ISA or multiple ISAs to capture the high frequency images for motion tracking. ¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. The examiner interprets that the prior art is using images acquired at a first position and comparing it to another image at a second position in order to determine change of position of the scanner disclosed later in ¶[0084])); (c) converting the first set of sensor data to first scan image data of a first scan image(¶[0084], The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105.); (d) orienting the scanner so that the sensor array has a second orientation angle different than the first orientation angle and again overlies the first and second structural features(¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. The examiner interprets the sensor arrays of the scanner have different orientation angles since the scanner is not stationary.); (e) acquiring a second set of sensor data from a second portion of the target object confronting the sensor array while the sensor array is oriented at the first orientation angle(¶[0081], Positional data may be maintained by capturing a set of images to track the movement of the scanner relative to its previous position (block 1005). The movement may be calculated by comparing the intermediary images to match features to determine direction and speed of movement. The images used to track movement may be low definition or low quality images. In one embodiment, these images may be deleted or discarded after the determination of the position or movement rate of the scanning device. In another embodiment, the images may be retained for use in developing the three dimensional model and texture map.); (f) converting the second set of sensor data to second scan image data of a second scan image(¶[0084], The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. The examiner interprets that Fig 11. 1105 shows a second image which is used to determine the displacement of the scanner.);(g) finding feature points in the first and second scan images(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space);; (h) determining which feature points found in step (g) are common feature points in the first and second scan images (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space);(i) computing pixel position differences between first and second common feature points(¶[0062], the first image is compared with the second image on a pixel by pixel basis. Pixels capturing light from the same surface areas are correlated. The pixels may be correlated by matching features, tracking device position or by similar methods. A calculation may be made to determine the radiant fall off or differences in brightness or luminescence between the correlated pixels. In one embodiment, the difference in path length is known because it is a function of the components within the capture device. Based on the known relation the distance to the corresponding points on the target can be calculated (block 705).);and (j) calculating the second orientation angle based at least partly on the first orientation angle and a difference of a first angle of a first line connecting respective positions of the first and second common feature points in the first scan image and a second angle of a second line connecting respective positions of the first and second common feature points in the second scan image. (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.)
Regarding Claim 10, Knighton teaches the method as recited in claim 8, further comprising processing the first and second scan images to form a composite scan image by aligning the second scan image data in the second scan image with the first scan image data in the first scan image using common feature points in the first and second scan images. (¶[0048], the device may analyze pixels of a set of images captured to determine which of the pixels in a set of corresponding pixels (e.g., corresponding to a same point on or area of a target) is in optimum focus (block 403). Corresponding pixels may be determined based on the position of the pixel in an imaging array, by the color or encoding of a captured pixel, by correlation of pixels based on positioning sensor data or by similar methods. ¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. These images may be compared to determine the distance to each pixel associated with imaged region 607 by aligning pixels from each image and determining the change between images for identical features. These distances may be used to generate a three dimensional representation of region 607. ¶[0079], a process for aligning imaging data to generate a three dimensional representation by tracking the position of the scanning device. In one embodiment, the scanning device captures an initial high definition image and generates a depth map from the image using any technique to extrapolate the depth map from the high definition image, a set of high definition images, a composite image or similar data (block 1001). The examiner interprets the prior art is finding common feature points and aligning these points to generate a composite image.)
Regarding Claim 11, Knighton teaches the method as recited in claim 10, wherein the composite scan image includes pixel data from the first scan image and pixel data from a portion of the second scan image that does not overlap the first scan image.(¶[0079, describes how the composite scan image is created by not using overlapping regions.)
Regarding Claim 12, Knighton teaches the method as recited in claim 10, wherein the composite scan image includes: pixel data from a first portion of the first scan image that is not overlapped by the second scan image; pixel data from a first portion of the second scan image that does not overlap the first scan image; and pixel data which is a blend of pixel data from a second portion of the second scan image that overlaps the first scan image and pixel data from a second portion of the first scan image that is overlapped by the second scan image. (¶[0048], the device may analyze pixels of a set of images captured to determine which of the pixels in a set of corresponding pixels (e.g., corresponding to a same point on or area of a target) is in optimum focus (block 403). Corresponding pixels may be determined based on the position of the pixel in an imaging array, by the color or encoding of a captured pixel, by correlation of pixels based on positioning sensor data or by similar methods. ¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. These images may be compared to determine the distance to each pixel associated with imaged region 607 by aligning pixels from each image and determining the change between images for identical features. These distances may be used to generate a three dimensional representation of region 607. ¶[0079], a process for aligning imaging data to generate a three dimensional representation by tracking the position of the scanning device. In one embodiment, the scanning device captures an initial high definition image and generates a depth map from the image using any technique to extrapolate the depth map from the high definition image, a set of high definition images, a composite image or similar data (block 1001). The examiner interprets the prior art is finding common feature points and aligning these points to generate a composite image.)
Regarding Claim 14, Knighton teaches a system comprising a frame(Fig. 12B. shows the scanner 1203 supported by a frame), a scanner supported by the frame and comprising a two-dimensional array of sensors(¶[0086], scanning device 1203 may include a telescoping head to allow the scanning device to capture images of interior spaces in object 1201.) ¶[0024] discloses the sensors being used are 2-d sensors.) , a robotic system configured to enable motorized movement of the frame(¶[0086] Robotic arm 1205 may include a set of joints, pivot points, actuators, motors, servos, and similar components to allow robotic arm 1205 to rotate around object 1201 and position scanning device 1203 at any angle needed to scan all surfaces of object 1201.), and a computer system communicatively coupled to receive sensor data from the sensors and send control signals to the robotic system for controlling motorized movement of the frame(¶[0087] In one embodiment, robotic arm 1205 and scanning device 1203 may be in communication with an external computing device to receive positioning and imaging commands to guide the scanning of object 1201) and configured to perform operations comprising: (a) activating the sensors while the sensor array overlies a first structural feature of a target object with a reference point on the sensor array at a first position having first X and first Y position coordinates on a surface of a target object which are known; ([0084] In one embodiment, motion tracking is based on the detection of features of a target being imaged by the scanning device. For example, target 1115 may have a black dot 1101 on its surface that may be tracked as a feature of target 1115. The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets that the prior art is determining a first feature point in order to track the motion of the scanner as seen in Fig 11, 1109 represents the first position and 1107 is a new position and X is the displacement of the scanner.), (b) receiving a first set of sensor data from a first portion of the target object confronting the sensor array while the reference point is at the first position (¶[0083] FIG. 11 is a diagram of one example embodiment of a motion tracking system for a scanning device. In one embodiment, the scanning device may capture images of the surface of a target at a high frequency to determine changes in position of the scanning device. The high frequency capture of images may utilize a low resolution or low quality image capture, while image capture for use in generating three dimensional representations or texture maps may utilize a higher definition image capture. The scanning device may have a single ISA or multiple ISAs to capture the high frequency images for motion tracking. The examiner interprets that the prior art is using images acquired at a first position and comparing it to another image at a second position in order to determine change of position of the scanner disclosed later in ¶[0084]))(c) converting the first set of sensor data to first scan image data of a first scan image (¶[0084], The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105.); (d) translating the scanner over the surface of the target object until the reference point is at a second position at a distance from the first position while the sensor array again overlies the first structural feature (¶[0084], The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105)(e) acquiring a second set of sensor data from a second portion of the target object confronting the sensor array while the reference point is at the second position (¶[0081], Positional data may be maintained by capturing a set of images to track the movement of the scanner relative to its previous position (block 1005). The movement may be calculated by comparing the intermediary images to match features to determine direction and speed of movement. The images used to track movement may be low definition or low quality images. In one embodiment, these images may be deleted or discarded after the determination of the position or movement rate of the scanning device. In another embodiment, the images may be retained for use in developing the three dimensional model and texture map.)(f) converting the second set of sensor data to second scan image data of a second scan image; (¶[0084], The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. The examiner interprets that Fig 11. 1105 shows a second image which is used to determine the displacement of the scanner.)(g) finding feature points in the first and second scan images (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space); (h) determining which feature points found in step (g) are common feature points in the first and second scan images ((¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space);); 
(i) computing pixel position differences between the common feature points (¶[0062], the first image is compared with the second image on a pixel by pixel basis. Pixels capturing light from the same surface areas are correlated. The pixels may be correlated by matching features, tracking device position or by similar methods. A calculation may be made to determine the radiant fall off or differences in brightness or luminescence between the correlated pixels. In one embodiment, the difference in path length is known because it is a function of the components within the capture device. Based on the known relation the distance to the corresponding points on the target can be calculated (block 705).); and (j) calculating a second Y position coordinate of the reference point at the second position on the surface of the target object based at least partly on the first Y position coordinate and the pixel position differences computed in step (i).(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.)
Regarding Claim 16, Knighton teaches the system as recited in claim 14, wherein the computer system is further configured to: (k) calculate a second X position coordinate of the reference point on the surface of the target object based at least partly on the first X position coordinate and the pixel position differences computed in step (i). (¶[0062], the first image is compared with the second image on a pixel by pixel basis. Pixels capturing light from the same surface areas are correlated. The pixels may be correlated by matching features, tracking device position or by similar methods. A calculation may be made to determine the radiant fall off or differences in brightness or luminescence between the correlated pixels. In one embodiment, the difference in path length is known because it is a function of the components within the capture device. Based on the known relation the distance to the corresponding points on the target can be calculated (block 705).);
Regarding Claim 17, Knighton teaches the system as recited in claim 16, wherein the computer system is further configured to calculate a distance between a first point on the surface of the target object having the first X and first Y position coordinates and a second point on the surface of the target object having the second X and second Y position coordinates. (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. US PG-Pub(US 20050237581 A1) in view of Swiegot et al. US PG-Pub(US 20140002642 A1).
Regarding Claim 1, Knighton teaches a method for tracking a location of a scanner(¶[0044], the system may include position detection devices 321 or position sensing devices. Position tracking or detection sensor 321 may be a single device or combination of devices.), the method comprising: (a) placing a sensor array of a scanner adjacent to a surface of a target object (¶[0024], the scanner may include a lens 101 or set of lenses. Lens 101 may focus light on one or more image sensing arrays (ISA). In one embodiment, the ISAs may be a charged coupled device (CCD), complementary metal oxide semiconductor (CMOS) sensor, or similar imaging array. Lens 101 may include multiple lenses or focal points to focus light on an imaging device or set of imaging devices. As disclosed in ¶[0024] the scanner comprises multiple image sensing arrays (ISA)  in order to image the object/target and shown in Fig. 12B the scanning device(1203) is placed adjacent to the object/target (1201).) so that the sensor array overlies a first structural feature of the target object with a reference point on the sensor array at a first position having first X and first Y position coordinates on the surface of the target object which are known ([0084] In one embodiment, motion tracking is based on the detection of features of a target being imaged by the scanning device. For example, target 1115 may have a black dot 1101 on its surface that may be tracked as a feature of target 1115. The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets that the prior art is determining a first feature point in order to track the motion of the scanner as seen in Fig 11, 1109 represents the first position and 1107 is a new position and X is the displacement of the scanner.), (b) acquiring a first set of sensor data from a first portion of the target object confronting the sensor array while the reference point is at the first position (¶[0083] FIG. 11 is a diagram of one example embodiment of a motion tracking system for a scanning device. In one embodiment, the scanning device may capture images of the surface of a target at a high frequency to determine changes in position of the scanning device. The high frequency capture of images may utilize a low resolution or low quality image capture, while image capture for use in generating three dimensional representations or texture maps may utilize a higher definition image capture. The scanning device may have a single ISA or multiple ISAs to capture the high frequency images for motion tracking. The examiner interprets that the prior art is using images acquired at a first position and comparing it to another image at a second position in order to determine change of position of the scanner disclosed later in ¶[0084]))(c) converting the first set of sensor data to first scan image data of a first scan image (¶[0084], The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105.); (d) translating the scanner over the surface of the target object until the reference point is at a second position at a distance from the first position while the sensor array again overlies the first structural feature (¶[0084], The scanning device starting in position 1109 may capture an image of area 1103 containing feature 1101. The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105)(e) acquiring a second set of sensor data from a second portion of the target object confronting the sensor array while the reference point is at the second position (¶[0081], Positional data may be maintained by capturing a set of images to track the movement of the scanner relative to its previous position (block 1005). The movement may be calculated by comparing the intermediary images to match features to determine direction and speed of movement. The images used to track movement may be low definition or low quality images. In one embodiment, these images may be deleted or discarded after the determination of the position or movement rate of the scanning device. In another embodiment, the images may be retained for use in developing the three dimensional model and texture map.)(f) converting the second set of sensor data to second scan image data of a second scan image; (¶[0084], The scanning device may be moved to a new position 1107. The scanning device captures another image 1105 that contains feature 1101. The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. The examiner interprets that Fig 11. 1105 shows a second image which is used to determine the displacement of the scanner.)(g) finding feature points in the first and second scan images (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space); (h) determining which feature points found in step (g) are common feature points in the first and second scan images ((¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space);); 
(i) computing pixel position differences between the common feature points (¶[0062], the first image is compared with the second image on a pixel by pixel basis. Pixels capturing light from the same surface areas are correlated. The pixels may be correlated by matching features, tracking device position or by similar methods. A calculation may be made to determine the radiant fall off or differences in brightness or luminescence between the correlated pixels. In one embodiment, the difference in path length is known because it is a function of the components within the capture device. Based on the known relation the distance to the corresponding points on the target can be calculated (block 705).); and (j) calculating a second Y position coordinate of the reference point at the second position on the surface of the target object based at least partly on the first Y position coordinate and the pixel position differences computed in step (i).(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.)
Knighton does not explicitly teach wherein the sensor array is two‐dimensional.
Swiegot teaches wherein the sensor array is two‐dimensional([0014] The measuring device includes a two-dimensional optical sensor array configured to capture an image of a portion of the scalar element)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Swiegot in order for the sensor array to be two dimensional. One skilled in the art would have been motivated to modify Knighton in this manner in order to determine an absolute position of an object along the axis of motion. (Swiegot,¶[0003])
Regarding Claim 3, the combination of Knighton and Swiegot teaches the method as recited in claim 1, where Knighton further teaches further comprising: (k) calculating a second X position coordinate of the reference point on the surface of the target object based at least partly on the first X position coordinate and the pixel position differences computed in step (i). (¶[0062], the first image is compared with the second image on a pixel by pixel basis. Pixels capturing light from the same surface areas are correlated. The pixels may be correlated by matching features, tracking device position or by similar methods. A calculation may be made to determine the radiant fall off or differences in brightness or luminescence between the correlated pixels. In one embodiment, the difference in path length is known because it is a function of the components within the capture device. Based on the known relation the distance to the corresponding points on the target can be calculated (block 705).);
Regarding Claim 4, the combination of Knighton and Swiegot teaches the method as recited in claim 3, where Knighton further teaches further comprising calculating a distance between a first point having the first X and first Y position coordinates and a second point having the second X and second Y position coordinates. (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device.)
Regarding Claim 6, the combination of Knighton and Swiegot teaches the method as recited in claim 3, where Knighton further teaches further comprising processing the first and second scan images to form a composite scan image by aligning the second scan image data in the second scan image with the first scan image data in the first scan image using common feature points in the first and second scan images.(¶[0048], the device may analyze pixels of a set of images captured to determine which of the pixels in a set of corresponding pixels (e.g., corresponding to a same point on or area of a target) is in optimum focus (block 403). Corresponding pixels may be determined based on the position of the pixel in an imaging array, by the color or encoding of a captured pixel, by correlation of pixels based on positioning sensor data or by similar methods. ¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. These images may be compared to determine the distance to each pixel associated with imaged region 607 by aligning pixels from each image and determining the change between images for identical features. These distances may be used to generate a three dimensional representation of region 607. ¶[0079], a process for aligning imaging data to generate a three dimensional representation by tracking the position of the scanning device. In one embodiment, the scanning device captures an initial high definition image and generates a depth map from the image using any technique to extrapolate the depth map from the high definition image, a set of high definition images, a composite image or similar data (block 1001). The examiner interprets the prior art is finding common feature points and aligning these points to generate a composite image.)
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. US PG-Pub(US 20050237581 A1) in view of Swiegot et al. US PG-Pub(US 20140002642 A1) in view of Chuang et al. US PG-Pub(US 20150381999 A1).
Regarding Claim 2, while Knighton and Swiegot teaches teaches the method as recited in claim 1, where Knighton further teaches wherein step (j) comprises: calculating a first pixel offset equal to a number of pixel rows of the sensor array by which the position of a common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.); 
They do not explicitly teach multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate of the reference point.
Chuang teaches multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d) and adding the first distance to the first Y position coordinate to derive the second Y position coordinate of the reference point. ( ¶[0038] The BL mapping position for a given EL pixel position can be determined by adding a first offset term to a first product, wherein the first offset term corresponds to BL picture cropping starting position, the first product is obtained by multiplying the inter-layer position-mapping scaling factor by a first distance from the given EL pixel position to the BL picture cropping starting position. The first product can be further processed by adding a bias value to obtain a biased first product and applying arithmetic right shift by N bits to the biased first product, and N is a non-negative integer. The BL mapping position for the given EL pixel position can be determined. The examiner interprets the prior art is multiplying an offset of the pixel and than adding the distance to a position in order to determine the final position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton and Swiegot with Chuang in order to multiply the offset and add that to the distance in order to determine a position. One skilled in the art would have been motivated to modify Knighton and Swiegot in this manner in order to improve pixel position mapping. (Chuang, Abstract)
Regarding Claim 5, while Knighton and Swiegot teaches the method as recited in claim 3, where Knighton further teaches wherein step (j) comprises: calculating a first pixel offset equal to a number of pixel rows by which the position of a common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.);
They do not explicitly teach multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate, and wherein step (k) comprises: calculating a second pixel offset equal to a number of pixel columns by which the position of the common feature point in the second scan image is offset from the position of the common feature point in the first scan image; multiplying the second pixel offset by a distance between adjacent sensor columns to form a product equal to a second distance translated by the scanner in a direction parallel to the sensor rows during step (k); and adding the second distance to the first X position coordinate to derive the second X position coordinate
Chuang teaches multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate(¶[0038] The BL mapping position for a given EL pixel position can be determined by adding a first offset term to a first product, wherein the first offset term corresponds to BL picture cropping starting position, the first product is obtained by multiplying the inter-layer position-mapping scaling factor by a first distance from the given EL pixel position to the BL picture cropping starting position. The first product can be further processed by adding a bias value to obtain a biased first product and applying arithmetic right shift by N bits to the biased first product, and N is a non-negative integer. The BL mapping position for the given EL pixel position can be determined. The examiner interprets the prior art is multiplying an offset of the pixel and than adding the distance to a position in order to determine the final position.), and wherein step (k) comprises: calculating a second pixel offset equal to a number of pixel columns by which the position of the common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0038], The BL mapping position for the given EL pixel position can be determined by adding a second offset term); multiplying the second pixel offset by a distance between adjacent sensor columns to form a product equal to a second distance translated by the scanner in a direction parallel to the sensor rows during step (k) and adding the second distance to the first X position coordinate to derive the second X position coordinate.(¶[0038] The BL mapping position for the given EL pixel position can be determined by adding a second offset term to the first offset term and the first product, wherein the second offset term corresponds to a phase shift related to up-sampling and down-sampling applied to the EL picture and the BL picture. The EL pixel position and the BL pixel positions can be clipped to a range.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton and Swiegot with Chuang in order to multiply the offset and add that to the distance in order to determine a position. One skilled in the art would have been motivated to modify Knighton and Swiegot in this manner in order to improve pixel position mapping. (Chuang, Abstract)
Claims 9, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. US PG-Pub(US 20050237581 A1) in view of Chuang et al. US PG-Pub(US 20150381999 A1).
Regarding Claim 9, Knighton teaches the method as recited in claim 8, wherein step (i) comprises: calculating a first pixel offset equal to a number of pixel rows by which the position of the second common feature point in the first scan image is offset from the position of the first common feature point in the first scan image(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.); wherein the first angle has a tangent equal to a ratio of the first pixel offset to the second pixel offset and the second angle has a tangent equal to a ratio of the third pixel offset to the fourth pixel offset.(¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. These images may be compared to determine the distance to each pixel associated with imaged region 607 by aligning pixels from each image and determining the change between images for identical features.)
Knighton does not explicitly teach calculating a second pixel offset equal to a number of pixel columns by which the position of the second common feature point in the first scan image is offset from the position of the first common feature point in the first scan image; calculating a third pixel offset equal to a number of pixel rows by which the position of the second common feature point in the second scan image is offset from the position of the first common feature point in the second scan image; and calculating a fourth pixel offset equal to a number of pixel columns by which the position of the second common feature point in the second scan image is offset from the position of the first common feature point in the second scan image, 
Chuang teaches calculating a second pixel offset equal to a number of pixel columns by which the position of the second common feature point in the first scan image is offset from the position of the first common feature point in the first scan image[0038] The BL mapping position for a given EL pixel position can be determined by adding a first offset term to a first product, wherein the first offset term corresponds to BL picture cropping starting position, the first product is obtained by multiplying the inter-layer position-mapping scaling factor by a first distance from the given EL pixel position to the BL picture cropping starting position. The first product can be further processed by adding a bias value to obtain a biased first product and applying arithmetic right shift by N bits to the biased first product, and N is a non-negative integer. The BL mapping position for the given EL pixel position can be determined. The examiner interprets the prior art is multiplying an offset of the pixel and than adding the distance to a position in order to determine the final position.); calculating a third pixel offset equal to a number of pixel rows by which the position of the second common feature point in the second scan image is offset from the position of the first common feature point in the second scan image(¶[0038 ] describes calculating offsets between images based on a feature point of the pixel.); and calculating a fourth pixel offset equal to a number of pixel columns by which the position of the second common feature point in the second scan image is offset from the position of the first common feature point in the second scan image, (¶[0038] describes calculating multiple offset values between images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Chuang in order to calculate the pixel offset and add that to the distance in order to determine a position. One skilled in the art would have been motivated to modify Knighton in this manner in order to improve pixel position mapping. (Chuang, Abstract)
Regarding Claim 15, Knighton teaches the system as recited in claim 14, wherein step (j) comprises: calculating a first pixel offset equal to a number of pixel rows of the sensor array by which the position of a common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.); 
Knighton does not explicitly teach multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate of the reference point.
Chuang teaches multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d) and adding the first distance to the first Y position coordinate to derive the second Y position coordinate of the reference point. ( ¶[0038] The BL mapping position for a given EL pixel position can be determined by adding a first offset term to a first product, wherein the first offset term corresponds to BL picture cropping starting position, the first product is obtained by multiplying the inter-layer position-mapping scaling factor by a first distance from the given EL pixel position to the BL picture cropping starting position. The first product can be further processed by adding a bias value to obtain a biased first product and applying arithmetic right shift by N bits to the biased first product, and N is a non-negative integer. The BL mapping position for the given EL pixel position can be determined. The examiner interprets the prior art is multiplying an offset of the pixel and than adding the distance to a position in order to determine the final position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Chuang in order to multiply the offset and add that to the distance in order to determine a position. One skilled in the art would have been motivated to modify Knighton in this manner in order to improve pixel position mapping. (Chuang, Abstract)
Regarding Claim 18, Knighton teaches the system as recited in claim 15, wherein step (j) comprises: calculating a first pixel offset equal to a number of pixel rows by which the position of a common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. The examiner interprets the prior art is capable of determining the displacement between the feature point 1101 in a 3d space in which figure 11 shows a difference in the x and y coordinate of the feature point.);
Knighton does not explicitly teach multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate, and wherein step (k) comprises: calculating a second pixel offset equal to a number of pixel columns by which the position of the common feature point in the second scan image is offset from the position of the common feature point in the first scan image; multiplying the second pixel offset by a distance between adjacent sensor columns to form a product equal to a second distance translated by the scanner in a direction parallel to the sensor rows during step (k); and adding the second distance to the first X position coordinate to derive the second X position coordinate
Chuang teaches multiplying the first pixel offset by a distance between adjacent sensor rows to form a product equal to a first distance translated by the scanner in a direction perpendicular to the sensor rows during step (d); and adding the first distance to the first Y position coordinate to derive the second Y position coordinate(¶[0038] The BL mapping position for a given EL pixel position can be determined by adding a first offset term to a first product, wherein the first offset term corresponds to BL picture cropping starting position, the first product is obtained by multiplying the inter-layer position-mapping scaling factor by a first distance from the given EL pixel position to the BL picture cropping starting position. The first product can be further processed by adding a bias value to obtain a biased first product and applying arithmetic right shift by N bits to the biased first product, and N is a non-negative integer. The BL mapping position for the given EL pixel position can be determined. The examiner interprets the prior art is multiplying an offset of the pixel and than adding the distance to a position in order to determine the final position.), and wherein step (k) comprises: calculating a second pixel offset equal to a number of pixel columns by which the position of the common feature point in the second scan image is offset from the position of the common feature point in the first scan image(¶[0038], The BL mapping position for the given EL pixel position can be determined by adding a second offset term); multiplying the second pixel offset by a distance between adjacent sensor columns to form a product equal to a second distance translated by the scanner in a direction parallel to the sensor rows during step (k) and adding the second distance to the first X position coordinate to derive the second X position coordinate.(¶[0038] The BL mapping position for the given EL pixel position can be determined by adding a second offset term to the first offset term and the first product, wherein the second offset term corresponds to a phase shift related to up-sampling and down-sampling applied to the EL picture and the BL picture. The EL pixel position and the BL pixel positions can be clipped to a range.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Chuang in order to multiply the offset and add that to the distance in order to determine a position. One skilled in the art would have been motivated to modify Knighton in this manner in order to improve pixel position mapping. (Chuang, Abstract)
Regarding Claim 19, the combination of Knighton and Chuang teaches the system as recited in claim 15, where Knighton further teaches wherein the computer system is further configured to process the first and second scan images to form a composite scan image by aligning the second scan image data in the second scan image with the first scan image data in the first scan image using common feature points in the first and second scan images. .(¶[0048], the device may analyze pixels of a set of images captured to determine which of the pixels in a set of corresponding pixels (e.g., corresponding to a same point on or area of a target) is in optimum focus (block 403). Corresponding pixels may be determined based on the position of the pixel in an imaging array, by the color or encoding of a captured pixel, by correlation of pixels based on positioning sensor data or by similar methods. ¶[0060], The multiple ISAs or adjustable focus ISA may image an area of an object 605 from two positions offset from one another and at a different angle from imaged area 607. For example, left side ISA 601 and right side ISA 603 may image region 607 of target 605. ISA 601 and 603 may have a known distance from each other and a known relative angle with respect to a target at varying distances. These images may be compared to determine the distance to each pixel associated with imaged region 607 by aligning pixels from each image and determining the change between images for identical features. These distances may be used to generate a three dimensional representation of region 607. ¶[0079], a process for aligning imaging data to generate a three dimensional representation by tracking the position of the scanning device. In one embodiment, the scanning device captures an initial high definition image and generates a depth map from the image using any technique to extrapolate the depth map from the high definition image, a set of high definition images, a composite image or similar data (block 1001). The examiner interprets the prior art is finding common feature points and aligning these points to generate a composite image.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. US PG-Pub(US 20050237581 A1) in view of Swiegot et al. US PG-Pub(US 20140002642 A1) in view of Zhu et al. US PG-Pub(US 20190051010 A1).
Regarding Claim 7, while Knighton and Swiegot teaches the method as recited in claim 6, further comprising: finding a feature point in the composite scan image representing a second structural feature in the target object(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space); 
They do not explicitly teach calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point.
Zhu teaches calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point. ([0112] In step S642, vertical PVDs corresponding to other pixels in the second and third images are calculated according to the vertical PVD between the pair of vertical pixels.[0113] In step S642, for example, the vertical PVD between the pair of vertical pixels is used as the known reference PVD, and the vertical PVDs corresponding to the other pixels in the second and third images are obtained through interpolation.[0114] In step S652, a depth value of a feature indicated by each pixel is calculated as a vertical depth value according to the vertical PVD corresponding to this pixel in the second and third images. [0115] In this step, the depth value of the feature F indicated by each pixel in the second and third images may be calculated as the vertical depth value F.sub.zy through the above formula (10). [0116] In step S660, according to the horizontal and vertical depth values, spatial position coordinates of the corresponding feature in the horizontal and vertical directions are calculated. The examiner interprets the prior art is using a third x and y position based on the original image to calculate the displacement when doing pixel matching.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton and Swiegot with Zhu in order to calculate a third X and Y position based on the first feature point. One skilled in the art would have been motivated to modify Knighton and Swiegot in this manner in order to improve the measurement accuracy of the spatial position coordinate of the object in the vertical direction, so as to improve the positioning accuracy of the object. (Zhu, ¶[0008])
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. US PG-Pub(US 20050237581 A1) in view of Zhu et al. US PG-Pub(US 20190051010 A1).
Regarding Claim 13, Knighton teaches the method as recited in claim 10, further comprising: finding a feature point in the composite scan image associated with a second structural feature in the target object; (¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space); 
Knighton does not explicitly teach calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point.
Zhu teaches calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point. ([0112] In step S642, vertical PVDs corresponding to other pixels in the second and third images are calculated according to the vertical PVD between the pair of vertical pixels.[0113] In step S642, for example, the vertical PVD between the pair of vertical pixels is used as the known reference PVD, and the vertical PVDs corresponding to the other pixels in the second and third images are obtained through interpolation.[0114] In step S652, a depth value of a feature indicated by each pixel is calculated as a vertical depth value according to the vertical PVD corresponding to this pixel in the second and third images. [0115] In this step, the depth value of the feature F indicated by each pixel in the second and third images may be calculated as the vertical depth value F.sub.zy through the above formula (10). [0116] In step S660, according to the horizontal and vertical depth values, spatial position coordinates of the corresponding feature in the horizontal and vertical directions are calculated. The examiner interprets the prior art is using a third x and y position based on the original image to calculate the displacement when doing pixel matching.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Zhu in order to calculate a third X and Y position based on the first feature point. One skilled in the art would have been motivated to modify Knighton in this manner in order to improve the measurement accuracy of the spatial position coordinate of the object in the vertical direction, so as to improve the positioning accuracy of the object. (Zhu, ¶[0008])
Regarding Claim 20, Knighton teaches the system as recited in claim 19, wherein the computer system is further configured to perform operations comprising: finding a feature point in the composite scan image associated with a second structural feature in the target object(¶[0084], The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space);
Knighton does not explicitly teach calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point.
Zhu teaches calculating a third Y position coordinate of the feature point based at least partly on the first Y position coordinate of the reference point and calculating a third X position coordinate of the feature point based at least partly on the first X position coordinate of the reference point. ([0112] In step S642, vertical PVDs corresponding to other pixels in the second and third images are calculated according to the vertical PVD between the pair of vertical pixels.[0113] In step S642, for example, the vertical PVD between the pair of vertical pixels is used as the known reference PVD, and the vertical PVDs corresponding to the other pixels in the second and third images are obtained through interpolation.[0114] In step S652, a depth value of a feature indicated by each pixel is calculated as a vertical depth value according to the vertical PVD corresponding to this pixel in the second and third images. [0115] In this step, the depth value of the feature F indicated by each pixel in the second and third images may be calculated as the vertical depth value F.sub.zy through the above formula (10). [0116] In step S660, according to the horizontal and vertical depth values, spatial position coordinates of the corresponding feature in the horizontal and vertical directions are calculated. The examiner interprets the prior art is using a third x and y position based on the original image to calculate the displacement when doing pixel matching.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Knighton with Zhu in order to calculate a third X and Y position based on the first feature point. One skilled in the art would have been motivated to modify Knighton in this manner in order to improve the measurement accuracy of the spatial position coordinate of the object in the vertical direction, so as to improve the positioning accuracy of the object. (Zhu, ¶[0008])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663